910




OFFICE   OF -IWE ATTORNEY    GENERAL   OF TEXAS
                    AUSTIN
                                                              911




    *The Pamilt, of the el*ottvn &hew*4 e w
aa$a?lty in ravor Al'ralring tho tu Fate !#rca?
$1.00 to &25.


    "Xt   IO sw oonkntion    that   Se E. 80. 362 vali-
doted that el8otlaa. BothL)eo.        1 and 2 OI 5. 75.
lo. IW soem pl&ln aou@ te w           that tho above
lb Oti@ KtN    ‘?8li&

     “Th o r 01 *Do 6o ns#emtloever
                                  n     th is~la eue, ua ly
th e timuteea   o f tha Anto n lh d e p a b urBcl*tr let
~ttebeoure,aadXtUnkanoplnlonfmamyeu
Lo All th a tio no a o o *o r y.*                 I
                                                                 ‘.   912




~brefon,   oinoa ltr    oreathn,    uid    #ohool dlrtrfet haa
operated under the ciemarrlZ*wr       of ‘hxao %nsofar aa te-
tlau and shotion     tbezwfor    eav oonaorned~
                              913




SootianU OSu5.dAntpro+i408a
                                                      91




    'A rrli(irt*   or owtioo   statute   is on0 6u-
*oka   xor
                                                915




RoadDlatrlot x0. 0 Va F9ual-a 116Tax*547,
SO6 8. W. lO62$ Tam Oroon Co&   Y. Ikwd~, 116
Tu. 200, 800 4,.01.S6l,
                                                     9.16




Rc4wv*r, on aQtiQn ror rohow5ag in thl8 1Q* u80,
  )17&W.     (2)780,J*o     &pwP8ktw    t!bM 8lamo
917
91.8